


HM SPRINGBOARD, INC.
STOCK OPTION PLAN


ARTICLE I.
PURPOSE
1.1    GENERAL. The purpose of the HM Springboard, Inc. Stock Option Plan (the
“Plan”) is to promote the success and enhance the value of HM Springboard, Inc.
(the “Company”) by linking the personal interests of the members of the Board,
employees, and officers of the Company and any Subsidiary, to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, employees,
and officers of the Company and its Subsidiaries upon whose judgment, interest,
and special effort the successful conduct of the Company’s operation is largely
dependent. The Plan is effective on July 28, 2014 (the “Effective Date”).
ARTICLE II.    
DEFINITIONS AND CONSTRUCTION
2.1    DEFINITIONS. The following words and phrases, when the initial letter is
capitalized, shall have the following meanings:
(a)    “Affiliate” means with respect to any Person, (i) any Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person, or (ii) where applicable, an individual’s spouse and
descendants (whether natural or adopted) and any trust formed solely for the
benefit of such individual and/or such individual’s spouse and/or descendants.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Cause” has the meaning given in an employment or services agreement
between the Participant and the Company or a Subsidiary, or in the absence of
such agreement or in the absence of a definition of “cause” in such agreement,
means the Participant’s dishonesty, fraud, misconduct, unauthorized use or
disclosure of confidential information or trade secrets, or conviction or
confession of a crime punishable by law (except minor violations), in each case
as determined by the Board, and its determination shall be conclusive and
binding.
(d)    “Change of Control” means the occurrence of all of the following:
(i)    any transaction (other than a sale of securities by the Company in a
private placement or as contemplated by subparagraph (ii) below) as a result of
which any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(excluding from the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates) representing more than
fifty percent (50%) of the total voting power of the Company’s then outstanding
voting securities; or
(ii)    the consummation of a merger or consolidation of the Company with or
into any other corporation or any other corporate reorganization if more than
fifty percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity (or any parent thereof) outstanding immediately
after such merger, consolidation, or reorganization is owned by Persons who were
not stockholders of the Company immediately prior to such merger, consolidation
or reorganization; or
(iii)    the sale or disposition by the Company of all or substantially all of
the Company’s assets.
The Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change of Control of the Company
has occurred pursuant to the above definition, and the date of the occurrence of
such Change of Control and any incidental matters relating thereto.
(e)    “Code” means the Internal Revenue Code of 1986, as amended.
(f)    “Disability” means, for purposes of this Plan, that the Participant
qualifies to receive long-term disability payments under the Company’s long-term
disability insurance program, as it may be amended from time to time.
(g)    “Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or any Subsidiary.
(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(i)    “Fair Market Value” shall mean, as of any date, the value of a share of
Stock determined as follows:
(i)    If an independent appraisal of the value of a share of Stock has been
obtained, the value as determined by the most recently completed appraisal prior
to the date of determination (provided such appraisal is not more than 12 months
old); or
(ii)    In the absence of such an appraisal, or if the Board determines in good
faith that the most recent appraised value is no longer representative of the
fair market value of a share of Stock, then Fair Market Value shall be
determined in good faith by the Board.
(j)    “Good Reason” has the meaning given in an employment or services
agreement between the Participant and the Company or a Subsidiary, or in the
absence of such agreement or in the absence of a definition of “Good Reason” (or
similar concept) in such agreement, means the occurrence of any of the following
events after a Change of Control without the Participant's express written
consent, and the failure of the successor corporation to cure such event or
condition within 30 days after receipt of written notice from the Participant:
(i)    any of (A) the assignment to the Participant of any duties inconsistent
in any material adverse respect with the Participant's position(s), duties,
responsibilities or status with the Company immediately prior to such Change of
Control, (B) a change in any material adverse respect in the Participant's
reporting responsibilities, titles or offices with the Company as in effect
immediately prior to such Change of Control or (C) any removal or involuntary
termination of the Participant from any position held by the Participant with
the Company immediately prior to such Change of Control or any failure to
re-elect the Participant to any position with the Company held by the
Participant immediately prior to such Change of Control;
(ii)    a reduction by the Company in the Participant's rate of annual base
salary or annual target bonus as in effect immediately prior to such Change of
Control or as the same may be increased from time to time thereafter;
(iii)    any requirement of the Company that the Participant be based at a
location in excess of 50 miles from the facility which is the Participant's
principal business office at the time of the Change of Control; or
(iv)    a reduction of at least 5% in the aggregate benefits provided to the
Participant and the Participant's dependents under the Company's employee
benefit plans (including, without limitation, retirement, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel, accident insurance plans and programs) in which the
Participant is participating immediately prior to such Change in Control.
(k)    “Incentive Stock Option” means an Option that meets the requirements of
Section 422 of the Code or any successor provision thereto.
(l)    “Non-Qualified Stock Option” means an Option that does not qualify as an
Incentive Stock Option.
(m)    “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods or upon the occurrence of one or more specified
events. An Option may be either an Incentive Stock Option or a Non-Qualified
Stock Option.
(n)    “Option Agreement” means any written agreement, contract, or other
instrument or document evidencing an Option.
(o)    “Participant” means a person who, as a member of the Board, consultant to
the Company or a Subsidiary or an Employee, has been granted an Option.
(p)    “Person” means any natural person, entity or any other natural person or
entity in its own or any representative capacity
(q)    “Plan” means this HM Springboard, Inc. Stock Option Plan, as it may be
amended from time to time.
(r)    “Stock” means the common stock of the Company, par value $0.001 per
share, and such other securities of the Company that may be substituted for
Stock pursuant to Article 7.
(s)    “Subsidiary” means any corporation or other entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.
ARTICLE III.    
SHARES SUBJECT TO THE PLAN
3.1    NUMBER OF SHARES.
(a)    SHARES RESERVED. Subject to Article 7, the aggregate number of shares of
Stock which may be issued pursuant to Options shall be 662,400 shares. The
maximum number of shares of Stock that may be issued pursuant to Incentive Stock
Options is 662,400 shares.
(b)    SHARES COUNTED AGAINST RESERVE. To the extent that an Option terminates,
expires, or lapses for any reason, any shares of Stock subject to the Option
shall again be available for the grant of an Option. Additionally, any shares of
Stock tendered or withheld to satisfy the exercise price or tax withholding
obligation pursuant to any Option shall again be available for the grant of an
Option. To the extent permitted by applicable law, shares of Stock issued in
assumption of, or in substitution for, any outstanding Options of any entity
acquired after the Effective Date of the Plan in any form of combination by the
Company or any Subsidiary shall not be counted against shares of Stock available
for grant pursuant to this Plan. To the extent that an Option is settled in cash
or a form other than shares of Stock, the shares that would have been delivered
had there been no such cash or other settlement shall not be counted against the
shares available for issuance under this Plan.
3.2    STOCK ISSUED. Any Stock issued pursuant to an Option may consist, in
whole or in part, of authorized and unissued Stock or treasury Stock.
ARTICLE IV.    
ELIGIBILITY AND PARTICIPATION
4.1    ELIGIBILITY.
(a)    GENERAL. Persons eligible to participate in this Plan include Employees,
consultants to the Company and all members of the Board, as selected by the
Board.
(b)    FOREIGN PARTICIPANTS. In order to assure the viability of Options granted
to Participants employed in foreign countries, the Board may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom. Moreover, the Board may approve
such supplements to, or amendments, restatements, or alternative versions of,
the Plan as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of the Plan as in effect for any other purpose;
provided, however, that no such supplements, amendments, restatements, or
alternative versions shall increase the share limitations contained in Section
3.1 of the Plan.
4.2    ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Board
may, from time to time, select from among all eligible individuals, those to
whom Options shall be granted and shall determine the nature and amount of each
Option. No individual shall have any right to be granted an Option pursuant to
this Plan.
ARTICLE V.    
STOCK OPTIONS
5.1    GENERAL. The Board is authorized to grant Options to Participants on the
following terms and conditions:
(a)    EXERCISE PRICE. The exercise price per share of Stock subject to an
Option shall be determined by the Board and set forth in the Option Agreement;
provided that the exercise price for any Option shall not be less than 100% of
the Fair Market Value on the date of grant. Notwithstanding the foregoing, with
respect to Options assumed from Design Within Reach, Inc. pursuant to the
provisions of Section 1.5 of that certain Stock Purchase Agreement, dated as of
July 17, 2014, with Herman Miller, Inc. (“HMI”), the sellers named therein and
Glenhill Capital Advisors, LLC, in its capacity as the seller representative
(the “Purchase Agreement”), such Options shall have an exercise price as
determined pursuant to Section 1.5 of the Purchase Agreement.
(b)    TIME AND CONDITIONS OF EXERCISE. The Board shall determine the time or
times at which an Option may be exercised in whole or in part, provided that the
term of any Option granted under the Plan shall not exceed ten years. The Board
shall also determine (i) the performance or other conditions, if any, that must
be satisfied before all or part of an Option may be exercised and (ii) the
conditions under which the Options will be subject to forfeiture. The time and
conditions of exercise for each Participant shall be set forth in each
applicable Option Agreement.
(c)    PAYMENT. The Board shall determine the methods by which the exercise
price of an Option may be paid and the form of payment, including, without
limitation, cash, promissory note bearing interest at no less than such rate as
shall then preclude the imputation of interest under the Code, shares of Stock
held for longer than six months having a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof, or other property acceptable to the Board, and the methods by
which shares of Stock shall be delivered or deemed to be delivered to
Participants.
5.2    INCENTIVE STOCK OPTIONS. Incentive Stock Options shall be granted only to
Employees and the terms of any such Incentive Stock Options must comply with the
following additional provisions of this Section 5.2:
(a)    INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined
as of the time the Option is granted) of all shares of Stock with respect to
which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000.00 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
(b)    TEN PERCENT OWNERS. An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than 10% of the
total combined voting power of all classes of Stock of the Company only if such
Option is granted at a price that is not less than 110% of Fair Market Value on
the date of grant and the Option is exercisable for no more than five years from
the date of grant.
(c)    TRANSFER RESTRICTION. The Participant shall give the Company prompt
notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (1) two years from the date of grant of such
Incentive Stock Option or (2) one year after the transfer of such shares of
Stock to the Participant.
(d)    EXPIRATION OF INCENTIVE STOCK OPTIONS. No award of an Incentive Stock
Option may be made pursuant to this Plan after the Expiration Date.
(e)    RIGHT TO EXERCISE. Except as provided by Section 6.3, during a
Participant’s lifetime, an Incentive Stock Option may be exercised only by the
Participant.
ARTICLE VI.    
PROVISIONS APPLICABLE TO OPTIONS
6.1    OPTION AGREEMENT. Options under the Plan shall be evidenced by Option
Agreements that set forth the terms, conditions and limitations for each Option
as determined by the Board which may include the term of an Option, the
provisions applicable in the event the Participant’s employment or service
terminates, and the Company’s authority to unilaterally or bilaterally amend,
modify, suspend, cancel or rescind an Option.
6.2    LIMITS ON TRANSFER. No right or interest of a Participant in any Option
may be pledged, encumbered, or hypothecated to or in favor of any party other
than the Company or a Subsidiary, or shall be subject to any lien, obligation,
or liability of such Participant to any other party other than the Company or a
Subsidiary. Except as otherwise provided by the Board, no Option shall be
assigned, transferred, or otherwise disposed of by a Participant other than by
will or the laws of descent and distribution. The Board by express provision in
the Option or an amendment thereto may permit an Option (other than an Incentive
Stock Option) to be transferred to, exercised by and paid to certain persons or
entities related to the Participant, including but not limited to members of the
Participant’s family, charitable institutions, or trusts or other entities whose
beneficiaries or beneficial owners are members of the Participant’s family
and/or charitable institutions, or to such other persons or entities as may be
expressly approved by the Board, pursuant to such conditions and procedures as
the Board may establish. Any permitted transfer shall be subject to the
condition that the Board receive evidence satisfactory to it that the transfer
is being made for estate and/or tax planning purposes (or to a “blind trust” in
connection with the Participant’s termination of employment or service with the
Company or a Subsidiary to assume a position with a governmental, charitable,
educational or similar non-profit institution) and on a basis consistent with
the Company’s lawful issue of securities.
6.3    BENEFICIARIES. Notwithstanding Section 6.2, a Participant may, in the
manner determined by the Board, designate a beneficiary to exercise the rights
of the Participant upon the Participant’s death. In the absence of such a
designation, or if such beneficiary does not survive the Participant, any
Options exercisable at or following the Participant’s death may be exercised by
the representative or representatives of the Participant’s estate, or if so
directed by the representative of the Participant’s estate, by the person or
persons entitled to do so pursuant to the Participant’s last will and testament,
or, if the Participant fails to make testamentary disposition of such Option or
dies intestate, by the person or persons entitled to receive the Option pursuant
to the applicable laws of descent and distribution. In addition, upon the
Participant’s Disability, the Participant’s legal guardian may exercise the
Participant’s Options on the Participant’s behalf. A beneficiary, legal
guardian, legal representative, or other person claiming any rights pursuant to
the Plan is subject to all terms and conditions of the Plan and any Option
Agreement applicable to the Participant, except to the extent the Plan and
Option Agreement otherwise provide, and to any additional restrictions deemed
necessary or appropriate by the Board and shall provide such proof of their
rights hereunder as the Company reasonably requests. If the Participant is
married and resides in a community property state, a designation of a person
other than the Participant’s spouse as his beneficiary with respect to more than
50% of the Participant’s interest in the Option shall not be effective without
the prior written consent of the Participant’s spouse. Subject to the foregoing,
a beneficiary designation may be changed or revoked by a Participant at any time
provided the change or revocation is filed with the Board.
6.4    STOCK CERTIFICATES. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Option, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Board deems necessary or advisable to comply with federal,
state, or foreign jurisdiction, securities or other laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Board may place legends on
any Stock certificate to reference restrictions applicable to the Stock. In
addition to the terms and conditions provided herein, the Board may require that
a Participant make such reasonable covenants, agreements, and representations as
the Board, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements. The Board shall have the right to require
any Participant to comply with any timing or other restrictions with respect to
the settlement or exercise of any Option, including a window-period limitation,
as may be imposed in the discretion of the Board.
6.5    COMPANY RIGHTS WITH RESPECT TO STOCK. All shares of Stock issued pursuant
to Options shall be subject to the provisions of Appendix A hereto.
ARTICLE VII.    
CHANGES IN CAPITAL STRUCTURE
7.1    ADJUSTMENTS. In the event of any stock dividend, stock split, combination
or exchange of shares, merger, consolidation, spin-off, recapitalization or
other distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Board shall make such proportionate and equitable
adjustments, if any, as appropriate to reflect such change with respect to (i)
the number and type of shares that may be issued under the Plan (including, but
not limited to, adjustments of the share limitations in Section 3.1) or that are
the subject of Options; (ii) the terms and conditions of any outstanding Options
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (iii) the exercise price per share for any
outstanding Options.
7.2    CHANGE OF CONTROL IN WHICH OPTIONS ARE NOT ASSUMED. Except as otherwise
provided in the applicable Option Agreement, upon the occurrence of a Change of
Control in which outstanding Options are not being assumed or continued,
(a)    All outstanding Options shall become immediately exercisable and shall
remain exercisable for a period of fifteen (15) days; or
(b)    The Board may elect, in its sole discretion, to cancel any outstanding
Options and pay or deliver, or cause to paid or delivered, to the holder thereof
an amount in cash or securities having a value (as determined by the Board
acting in good faith), equal to the product of the number of shares of Stock
subject to such Options (the “Award Stock”) multiplied by the amount, if any, by
which (x) the formula or fixed price per share paid or payable to holders of
shares of Stock pursuant to such transaction exceeds (y) the exercise price
applicable to such Award Stock.
With respect to the company’s establishment of an exercise window, (A) any
exercise of an Option during the fifteen (15)-day period referred to above shall
be conditioned upon the consummation of the applicable Change of Control and
shall be effective only immediately before the consummation thereof, and
(B) upon consummation of any Change of Control, the Plan and all outstanding but
unexercised Options shall terminate. The Board shall send notice of an event
that shall result in such termination to all Participants who hold Options not
later than the time at which the Company gives notice thereof to its
shareholders.
7.3    CHANGE OF CONTROL IN WHICH OPTIONS ARE ASSUMED OR THE COMPANY IS THE
SURVIVING ENTITY. If a Change of Control occurs and the Company is the surviving
entity and any adjustments necessary to preserve the intrinsic value of the
Participant’s outstanding Options have been made, or the Company’s successor at
the time of the Change of Control irrevocably assumes the Company’s obligations
under this Plan or replaces the Participants’ outstanding Options having
substantially the same intrinsic value and having terms and conditions no less
favorable to the Participant than those applicable to the Participants’ Options
immediately prior to the Change of Control, then such Options or their
replacement awards shall become immediately exercisable, in full, upon the
Participant’s termination of employment within two years after the Change of
Control if the participant’s employment:
(a)    Is terminated without Cause;
(b)    Terminates with “Good Reason”; or
(c)    Terminates under circumstances that entitle the Participant to
accelerated exercisability under any individual employment agreement between the
Participant and the Company, a Subsidiary, or any successor thereof.
7.4    OUTSTANDING OPTIONS – OTHER CHANGES. In the event of any other change in
the capitalization of the Company or corporate change other than those
specifically referred to in this Article 7, the Board may, in its absolute
discretion, make such adjustments in the number and class of shares subject to
Options outstanding on the date on which such change occurs and in the per share
exercise price of each Option as the Board may consider appropriate to prevent
dilution or enlargement of rights.
7.5    NO OTHER RIGHTS. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Board under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Option or the grant or exercise price of any Option.
ARTICLE VIII.    
ADMINISTRATION
8.1    BOARD. Unless and until the Board delegates administration to a committee
as set forth below, the Plan shall be administered by the Board. The Board may
delegate administration of the Plan to a committee comprised of one or more
members of the Board (the “Committee”), and in such event, the term “Board”
shall apply to such Committee to whom such authority has been delegated to the
extent of such delegation. The Board may abolish the Committee at any time and
revest in the Board the administration of the Plan. Appointment of Committee
members shall be effective upon acceptance of appointment. Committee members may
resign at any time by delivering written notice to the Board. Vacancies in the
Committee may only be filled by the Board.
8.2    ACTIONS. A majority of the Committee shall constitute a quorum. The acts
of a majority of the members present at any meeting at which a quorum is
present, and acts approved in writing by a majority of the Committee in lieu of
a meeting, shall be deemed the acts of the Committee. Each member of the Board
or Committee is entitled to, in good faith, rely or act upon any report or other
information furnished to that member by any officer or other employee of the
Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
8.3    AUTHORITY OF BOARD. Subject to any specific designation in the Plan, the
Board has the exclusive power, authority and discretion to:
(a)    Designate Participants to receive Options;
(b)    Determine the type or types of Options to be granted to each Participant;
(c)    Determine the number of shares of Stock to which an Option will relate;
(d)    Determine the terms and conditions of any Option, including, but not
limited to, the exercise price, any reload provision, any restrictions or
limitations on the Option, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of an Option, and accelerations or waivers
thereof, any provisions related to non-competition and recapture of gain on an
Option, based in each case on such considerations as the Board in its sole
discretion determines;
(e)    Determine whether, to what extent, and pursuant to what circumstances an
Option may be settled in, or the exercise price of an Option may be paid in,
cash, Stock, other Options, or other property, or an Option may be canceled,
forfeited, or surrendered;
(f)    Prescribe the form of each Option Agreement, which need not be identical
for each Participant;
(g)    Decide all other matters that must be determined in connection with an
Option;
(h)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i)    Interpret the terms of, and any matter arising pursuant to, the Plan or
any Option Agreement; and
(j)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Board deems necessary or advisable to administer the Plan.
8.4    DECISIONS BINDING. The Board’s interpretation of the Plan, any Options,
any Option Agreement and all decisions and determinations by the Board with
respect to the Plan or any Option are final, binding, and conclusive on all
parties.
ARTICLE IX.    
EFFECTIVE AND EXPIRATION DATE
9.1    EFFECTIVE DATE. The Plan is effective as of the Effective Date.
9.2    EXPIRATION DATE. The Plan will expire on, and no Option may be granted
after, the tenth anniversary of the Effective Date (the “Expiration Date”). Any
Options that are outstanding on the Expiration Date shall remain in force
according to the terms of the Plan and the applicable Option Agreement.


ARTICLE X.    
AMENDMENT, MODIFICATION, AND TERMINATION
10.1    AMENDMENT, MODIFICATION, AND TERMINATION. At any time and from time to
time, the Board may terminate, amend or modify the Plan; provided, however, that
to the extent necessary and desirable to comply with any applicable law,
regulation, or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required.
10.2    OPTIONS PREVIOUSLY GRANTED. No termination, amendment, or modification
of the Plan shall adversely affect in any material way any Option previously
granted without the prior written consent of the Participant affected thereby.
ARTICLE XI.    
GENERAL PROVISIONS
11.1    NO RIGHTS TO OPTIONS. No Participant, employee, or other person shall
have any claim to be granted any Option, and neither the Company nor the Board
is obligated to treat Participants, employees, and other persons uniformly.
11.2    NO STOCKHOLDERS RIGHTS. No Option gives the Participant any of the
rights of a stockholder of the Company unless and until shares of Stock are in
fact issued to such person in connection with such Option.
11.3    WITHHOLDING. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or any Subsidiary, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s FICA obligation) required by law
to be withheld with respect to any taxable event concerning a Participant
arising as a result of this Plan. The Board may in its discretion and in
satisfaction of the foregoing requirement require or allow a Participant to
elect to have the Company withhold shares of Stock otherwise issuable under an
Option (or allow the return of shares of Stock) having a Fair Market Value equal
to the sums required to be withheld. Notwithstanding any other provision of the
Plan, the number of shares of Stock which may be withheld with respect to the
exercise of any Option in order to satisfy the Participant’s federal, state,
local and foreign income and payroll tax liabilities with respect to the
exercise of the Option shall be limited to the number of shares which have a
Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.
11.4    NO RIGHT TO EMPLOYMENT OR SERVICES. Nothing in the Plan or any Option
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.
11.5    INDEMNIFICATION. To the extent allowable pursuant to applicable law,
each member of the Board or of the Committee shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her, provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
11.6    RELATIONSHIP TO OTHER BENEFITS. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
11.7    EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
11.8    TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
11.9    FRACTIONAL SHARES. No fractional shares of Stock shall be issued and the
Board shall determine, in its discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding up or down as appropriate.
11.10    SECTION 409A.
(a)    It is the intention of the Company that no Option shall be deferred
compensation subject to Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”), and the Plan
and the terms and conditions of all Options shall be interpreted and
administered accordingly.
(b)    The Company shall have complete discretion to interpret and construe the
Plan and any Option Agreement in any manner that establishes an exemption from
the requirements of Code Section 409A. If for any reason, such as imprecision in
drafting, any provision of the Plan and/or any Option Agreement does not
accurately reflect its intended establishment of an exemption from Code Section
409A, as demonstrated by consistent interpretations or other evidence of intent,
such provision shall be considered ambiguous as to its exemption from Code
Section 409A and shall be interpreted by the Company in a manner consistent with
such intent, as determined in the discretion of the Company. If, notwithstanding
the foregoing provisions of this Section 11.10(b), any provision of the Plan or
any Option Agreement would cause a Participant to incur any additional tax or
interest under Code Section 409A, the Company shall reform such provision in a
manner intended to avoid the incurrence by such Participant of any such
additional tax or interest; provided that the Company shall maintain, to the
extent reasonably practicable, the original intent and economic benefit to the
Participant of the applicable provision without violating the provisions of Code
Section 409A.
(c)    Notwithstanding the provisions of Section 7.1 to the contrary, (1) any
adjustments made pursuant to Section 7.1 to Options shall be made in such a
manner as to ensure that after such adjustment, the Options continue not to be
subject to Code Section 409A; and (2) in any event, neither the Committee nor
the Board shall have any authority to make any adjustments, substitutions or
changes pursuant to Section 7.1 to the extent the existence of such authority
would cause any Option to be subject to Code Section 409A.
11.11    GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to make
payment of Options in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Company shall be under no obligation to register pursuant
to the Securities Act of 1933, as amended, any of the shares of Stock issued
pursuant to the Plan. If the shares issued pursuant to the Plan may be exempt
from registration pursuant to the Securities Act of 1933, as amended, the
Company may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.
11.12    GOVERNING LAW. The Plan and all Option Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware, without
reference to conflict of law principles thereof.


Appendix A
COMPANY’S RIGHTS WITH RESPECT TO STOCK
1)
Applicability. This Appendix A shall apply to any Stockholder (as defined
herein) who is not subject to any other agreement with the Company that contains
provisions relating to the Company’s rights with respect to Stock, such as a
Stockholders Agreement.

2)
Definitions. The following words and phrases, when the initial letter is
capitalized, shall have the following meanings:

a)
“Appraiser” shall mean Stout Risius Ross. If Stout Risius Ross is unable or
unwilling to act as an appraiser and the parties cannot agree on a replacement
appraiser within five (5) business days, each party to the transaction for which
an appraiser is required hereunder shall choose an appraiser at the conclusion
of such five- (5)- day period, and the appraisers so chosen shall promptly
(within five (5) business days) select a single appraiser whose determination of
Fair Market Value shall govern and shall be binding and conclusive.

b)
“Capital Stock” means (i) shares of Stock and (whether now outstanding or
hereafter issued in any context), (ii) shares of stock issued or issuable upon
conversion of any securities issued by the Company and (iii) shares of stock
issued or issuable upon exercise or conversion, as applicable, of stock options,
warrants or other convertible securities of the Company, in each case now owned
or subsequently acquired by any Stockholder, or their respective successors or
permitted transferees or assigns. For purposes of the number of shares of
Capital Stock held by a Stockholder (or any other calculation based thereon),
all shares of any securities convertible into equity shall be deemed to have
been converted into Common Stock at the then-applicable conversion ratio.

c)
“Determined Value” means the Fair Market Value as determined by the Appraiser
who will be commissioned by the Company to perform an appraisal of the
applicable Capital Stock as of the applicable Valuation Date (unless the
applicable parties agree to a different valuation).

d)
“Entity” means any general partnership, limited partnership, corporation,
association, cooperative, joint stock company, trust, limited liability company,
business trust, joint venture, unincorporated organization and governmental
entity (or any department, agency or political subdivision thereof).

e)
“Fair Market Value” means the price, expressed in terms of cash equivalents, at
which property would change hands between a hypothetical willing and able buyer
and a hypothetical willing and able seller, acting at arms length in an open and
unrestricted market, when neither is under compulsion to buy or sell and when
both have reasonable knowledge of the relevant facts.

f)
“Herman Miller” means Herman Miller, Inc., a Michigan Corporation.

g)
“Permitted Transferee” means (i) with respect to any Stockholder, any trust or
other Entity formed solely for the benefit of a Stockholder or a Stockholder’s
siblings, lineal antecedents or descendants, children, grandchildren, spouse or
any other relatives approved by the Board, provided such Stockholder retains
full management and control rights over the Capital Stock, and (ii) with respect
to Herman Miller, any Affiliate of Herman Miller.

h)
“Pro Rata Share” of a Stockholder means (i) the number of shares of Capital
Stock owned by such Stockholder multiplied by (ii) the ratio of (A) the total
number of shares of Capital Stock being sold by Herman Miller in a Disposition
pursuant to Section 5(a), divided by (B) the total number of shares of Capital
Stock owned by Herman Miller immediately prior to such Disposition.

i)
“SEC” means the Securities and Exchange Commission.

j)
“Securities Act” means the Securities Act of 1933, as amended from time to time.

k)
“Stockholder” means each person who acquires shares of stock pursuant to the
Plan or who receives an Option under the Plan.

l)
“Transfer” shall mean to sell, assign, transfer, convey, exchange, pledge, grant
a security interest in or otherwise dispose of any Capital Stock or right
therein, in each case, whether made directly or indirectly, voluntarily or
involuntarily, absolutely or conditionally, or by operation of law or otherwise.

3)
Restrictions or Transfer of Capital Stock.

a)
Prohibited Transfers.

i)
No Stockholder shall have the right to Transfer all or any part of the Capital
Stock owned or held by such Stockholder without the prior written consent of the
Board. Notwithstanding the foregoing, a Stockholder may transfer Capital Stock
to a Permitted Transferee.

ii)
For purposes of this Appendix, all references to Capital Stock owned or held by
a Stockholder shall include all interests in Capital Stock now held or hereafter
acquired by a spouse of such Stockholder (“Spouse”) as marital property or
pursuant to the Spouse’s elective rights to deferred marital property or to an
augmented marital property estate. The creation of an interest in the Capital
Stock in the Spouse by operation of marital property or community property laws
(e.g., by reason of reclassification by agreement between the Stockholder and
the Stockholder’s Spouse or because the Stockholder acquires a portion or all of
the Stockholder’s interest in exchange for property that is classified as
marital property or community property) during such Stockholder’s lifetime shall
not be deemed to be a Transfer of the Capital Stock or any portion thereof for
purposes of this Section 3(a) so long as (a) the Capital Stock in which such
interest is created continues to be registered in the name of such Stockholder
and (b) such Stockholder maintains full management and control rights with
respect to such Capital Stock; provided, however, that if either of the
foregoing conditions shall cease to be satisfied, then such Stockholder and the
Company shall have the option to purchase such Spouse’s interest in the Capital
Stock in the sequence and manner and upon the same terms and conditions as
specified in Section 3(b) hereof as if the marital relationship of such
Stockholder and such Stockholder’s Spouse had been terminated. During the
marriage of a Stockholder and the Stockholder’s Spouse, such Stockholder’s
obligation to sell or offer to sell Capital Stock pursuant to this Appendix
shall include an obligation on the part of such Stockholder’s Spouse to sell or
offer to sell any interest of such Spouse in the Capital Stock in the same
manner and upon the same terms and conditions. For the avoidance of doubt, a
Spouse shall not be permitted to Transfer any interest in Capital Stock without
the prior written consent of the Board.

b)
Marriage, Other Involuntary Transfer, Termination of Employment.

i)
Termination of Marriage of a Stockholder. Upon the termination of the marriage
of a Stockholder, by reason of the death of such Stockholder’s Spouse or by
divorce, if such Stockholder does not succeed to the marital property or other
interest of such Stockholder’s Spouse in the Capital Stock held by such
Stockholder, then such Stockholder shall have the right to purchase such
interest from such Stockholder’s Spouse or the personal representative of such
Spouse’s estate, as the case may be, at the Determined Value as set forth in
clause (iv) hereof, or as otherwise agreed by the parties thereto. If such
Stockholder elects to purchase all of his or her Spouse’s interest in the
Capital Stock, he or she shall signify such election by delivering written
notice to such effect to the Spouse or the personal representative of the
Spouse’s estate, as the case may be, and to the Company within ninety (90) days
after the date of the Spouse’s death or the effective date of termination of the
marital relationship. If the Stockholder fails to exercise such right and option
in full within such ninety (90) day period, then the Company shall have the
option to purchase, during the ninety (90) day period following the later of
(A) the expiration of the ninety (90) day period described in the preceding
sentence, or (B) the date upon which the Company shall receive actual notice of
the Spouse’s death or divorce, and the Spouse or the personal representative of
the Spouse’s interest, as the case may be, shall be required to sell and
transfer, some or all (as designated by the Company) of the Spouse’s interest in
the Stockholder’s Capital Stock at the Determined Value as set forth in clause
(iv) hereof, or as otherwise agreed by the parties thereto upon the giving of
written notice to such effect to the Stockholder. With regard to shares of
Capital Stock subject to the option to purchase, such Spouse or Spouse’s estate
shall be under the same obligation to sell or to offer to sell such shares of
Capital Stock in the same manner and upon the same terms and conditions as a
Stockholder under clause (iii) hereof.

ii)
Involuntary Transfers. If any Capital Stock owned by any Stockholder shall be
subject to sale or other Transfer by reason of (A) bankruptcy or insolvency
proceedings, whether voluntary or involuntary, (B) incompetency or insanity or
(C) distraint, levy, execution or other involuntary transfer whether by
operation of law or otherwise (an “Involuntary Transfer”), then such Stockholder
shall give the Company written notice thereof promptly following the occurrence
of such event stating the terms of such proposed transfer, the identity of the
proposed transferee, the price or other consideration, if readily determinable,
for which the shares of Capital Stock are proposed to be transferred and the
number of shares of Capital Stock subject to such Involuntary Transfer. Whenever
the Company has any other actual notice or actual knowledge of any such
attempted, impending or consummated Involuntary Transfer, it may give written
notice thereof to the affected Stockholder. In either case, the Stockholder
agrees to disclose in writing immediately to the Company all pertinent
information in his or her, possession relating to such Involuntary Transfer. If
any shares of Capital Stock are subject to any Involuntary Transfer, the Company
shall at all times have the immediate and continuing right and option for a
period of ninety (90) days after the Company first receives actual notice of
such Involuntary Transfer to purchase such Capital Stock at the Determined Value
as set forth in clause (iv) hereof, or as otherwise agreed by the parties
thereto upon the giving of written notice to such effect to the Stockholder.

iii)
Termination of Employment. In the event that a Stockholder is no longer employed
by the Company or any Affiliate of the Company (for any or no reason), or upon
the Stockholder’s (or a Participant’s) exercise of an Option following his or
her termination of employment from the Company or any Affiliate of the Company
(for any or no reason), the Company shall have the option to purchase, during
the ninety (90) day period following the termination of employment or any later
exercise, as the case may be, and the Stockholder shall be required to sell and
transfer, some or all (as designated by the Company) of the terminated
Stockholder’s Capital Stock at the Fair Market Value. With regard to shares of
Capital Stock subject to the option to purchase, such Stockholder shall be under
the same obligation to sell or to offer to sell such shares of Capital Stock in
the same manner and upon the same terms and conditions as a Stockholder under
clause (iv) hereof.

iv)
Company Option. If a Stockholder’s Capital Stock is subject to the Company’s
purchase option governed by clauses (i), (ii) or (iii) hereof, the Company shall
at all times have the immediate and continuing right and option for a period of
ninety (90) days after the Company first receives actual notice of such Transfer
to purchase such shares of Capital Stock, in accordance with the provisions of
this clause (iv), at the Determined Value as of the Valuation Date. For purposes
of this clause (iv), the “Valuation Date” shall mean (A) in the case of a
purchase to which clause (i) applies, the date of the termination of the
marriage giving rise to the repurchase right, (B) in the case of a purchase to
which clause (ii) applies, the date on which the Company receives actual notice
or actual knowledge of the Involuntary Transfer, and (C) in the case of a
purchase to which clause (iii) applies, the date on which the Stockholder’s
employment terminates or the date on which the Stockholder (or Participant)
exercises an Option following such employment termination, as the case may be.
Notwithstanding anything herein to the contrary, if the time period for the
Company to exercise its purchase right hereunder would result in negative
accounting treatment for the Company with respect to the Options, then the
Company’s right to exercise its purchase rights shall be delayed to the minimum
extent necessary for such negative accounting treatment to be avoided, the time
period set forth herein shall be measured with respect to such delayed date, and
this Appendix shall be deemed amended accordingly to reflect such delay.

v)
Assignment of Company Purchase Option. The Board may freely assign the Company’s
purchase option under this subsection (b), in whole or in part. Any Stockholder
who accepts an assignment of the Company’s purchase option under this
subsection (b) shall assume all of the Company’s rights and obligations under
this subsection (b).

c)
Effect of Failure to Comply. Any purported Transfer not made in compliance with
the requirements of this Appendix shall be null and void ab initio, shall not be
recorded on the books of the Company or its transfer agent and shall not be
recognized by the Company. By exercising an Option, the Participant acknowledges
and agrees that any breach of this Appendix would result in substantial harm to
the Company for which monetary damages alone could not adequately compensate.
Therefore, each Participant and the Company unconditionally and irrevocably
agrees that any non-breaching party hereto shall be entitled to seek protective
orders, injunctive relief and other remedies available at law or in equity
(including, without limitation, seeking specific performance or the rescission
of purchases, sales and other transfers of Capital Stock not made in strict
compliance with this Appendix).

4)
Exempt Transfers.

a)
Notwithstanding the foregoing or anything to the contrary herein, the provisions
of Sections 3(b) and 3(c) shall not apply to any Transfer by a Stockholder to a
Permitted Transferee; provided, in the case of any such transfer, that such
Transfer is made pursuant to a transaction in which there is no consideration
actually paid for such Transfer; provided, further in a case of any transfer
pursuant to this Section, such transferee shall become a party to this Appendix
by executing an Adoption Agreement in a form reasonably acceptable to the
Company; provided, further, that each Stockholder proposing to make a Transfer
permitted by this Section shall deliver a notice to the Company and Herman
Miller not later than thirty (30) days prior to the consummation of such
Transfer setting forth the name of the proposed transferee and the terms and
conditions of such Transfer; and provided, further, all such permitted Transfers
shall be made in compliance with applicable federal and state securities laws.

5)
Drag-Along Rights.

a)
Drag-Along Rights. If Herman Miller desires to sell, Transfer, redeem or
otherwise dispose of at least a majority of the shares of Capital Stock owned by
Herman Miller to a Person other than a Permitted Transferee (a “Disposition”),
then, at the option of Herman Miller, the Stockholders shall be obligated to
participate in such Disposition as set forth in this Section 5(a) on a pro rata
basis on the same terms, price and conditions as Herman Miller. For purposes of
this Section 5(a), each Stockholder shall be obligated to dispose of a number of
shares of Capital Stock in connection with the Disposition equal to its Pro Rata
Share. Herman Miller shall give the Management Stockholders written notice of
any Disposition at least thirty (30) days prior to the closing of the
Disposition and such notice shall (i) provide the Management Stockholders with
the date of closing for the Disposition, and (ii) indicate whether Herman Miller
is exercising its rights pursuant to this Section 5(a).

b)
Indemnification Obligations. Notwithstanding anything in this Appendix to the
contrary, the Stockholders shall be severally (but not jointly) obligated to
join on a pro rata basis (based on each such Stockholder’s Pro Rata Share) in
any indemnification obligation that Herman Miller has agreed to in connection
with the Disposition subject to this Section 5 (other than any such obligations
that relate specifically to a particular Stockholder, such as indemnification
with respect to representations and warranties given by a Stockholder regarding
such Stockholder’s title to and ownership of Capital Stock, for which such
Stockholder shall be solely responsible); provided, however, that unless a
prospective transferee permits a Stockholder to give a guarantee, letter of
credit or other mechanism (which shall be dealt with on an individual basis),
any escrow of proceeds of any such transaction shall be withheld on a pro rata
basis among all Stockholders (based on the number of shares of Capital Stock
being sold in such Disposition); provided further that no Stockholder shall be
obligated in connection with such Disposition to indemnify the prospective
transferee in an aggregate amount in excess of the net cash proceeds actually
paid to and received by such Stockholder in such Disposition. Each Stockholder
shall enter into any indemnification or contribution agreement reasonably
requested by Herman Miller to ensure compliance with this Section 5. Each
Stockholder shall pay its Pro Rata Share (as if such expenses reduced the
aggregate proceeds available for distribution to the Stockholders in such
Disposition) of the expenses incurred by the Stockholders in connection with
such Disposition to the extent such expenses are incurred for the benefit of all
Stockholders. Expenses incurred by any Stockholder on its own behalf (including
the fees and disbursements of counsel, advisors and other Persons retained by
such Stockholder in connection with such Disposition) will not be considered
costs incurred for the benefit of all Stockholders and, to the extent not paid
by the Company, will be the responsibility of such Stockholder.

6)
Put and Call Rights.

a)
Put by Stockholders. The provisions of this Section 6 shall apply solely to
shares of Capital Stock that are (x) issued under the Options assumed from
Design Within Reach, Inc. pursuant to the provisions of Section 1.5 of the
Purchase Agreement, (y) purchased from the Company by those employees of Design
Within Reach, Inc. who were permitted to purchase such shares in connection with
the settlement of claims related to their purported invalid option grants, and
(z) issued under the Options designated as “matching options” that are granted
by the Company in connection therewith (collectively, the Options described in
clauses (x) and (z) are referred to herein as the “Transaction Options”). All
references herein to the “Closing Date” shall mean the Closing Date as so
defined in the Purchase Agreement.

i)
During the first Window Period (as defined below) that includes or follows the
second (2nd) anniversary of the Closing Date, a Stockholder shall have the right
to require the Company to purchase at Fair Market Value from such Stockholder
all or any number of the shares of Capital Stock then owned by the Stockholder
equal to twenty percent (20%) of the aggregate of (A) the total number of shares
of Stock subject to the Stockholder’s Transaction Options and (B) the total
number of shares purchased by the Stockholder as described in clause (y) above
(collectively, the “Transaction Shares”).

ii)
During the first Window Period that includes or follows the third (3rd)
anniversary of the Closing Date, the Stockholder shall have the right to require
the Company to purchase from such Stockholder at Fair Market Value all or any
number of shares of Capital Stock then owned by the Stockholder equal to the
difference between (i) thirty percent (30%) of the Stockholder’s Transaction
Shares and (ii)  the actual number of shares the Stockholder put to the Company
pursuant to Section 6(a)(i).

iii)
During the first Window Period that includes or follows the fourth (4th)
anniversary of the Closing Date, the Stockholder shall have the right to require
the Company to purchase from such Stockholder at Fair Market Value all or any
number of shares of Capital Stock then owned by the Stockholder equal to the
difference between (i) forty percent (40%) of the Stockholder’s Transaction
Shares less and (ii) and the actual number of shares the Stockholder put to the
Company pursuant to Sections 6(a)(i) and (ii).

iv)
During the first Window Period that includes or follows the fifth (5th)
anniversary of the Closing Date, the Stockholder shall have the right to require
the Company to purchase at Fair Market Value all remaining issued and
outstanding Transaction Shares owned by such Stockholder.

v)
In the event that a Stockholder’s employment by the Company or any Affiliate of
the Company terminates (for any or no reason), the Stockholder shall have the
right to require the Company to purchase at Fair Market Value during the first
Window Period that includes or follows such termination of employment all issued
and outstanding shares of Stock owned by such Stockholder during such Window
Period.

vi)
In the event that, by the end of the first Window Period that includes or
follows the fifth (5th) anniversary of the Closing Date, a Stockholder shall not
have sold to the Company all the Transaction Shares then owned by such
Stockholder, the Company shall have the option to purchase, during the thirty
(30) day period following the end of such Window Period, and the Stockholder
shall be required to sell and transfer, some or all (as designated by the
Company) of the Transaction Shares at their Fair Market Value.

b)
Put Procedure. If a Stockholder shall elect to sell such Capital Stock pursuant
to subsections (a)(i) through (v) above, then the Stockholder shall give written
notice to the Company of such intent during the relevant Window Period. Such
notice shall specify the number of shares of Stock to be sold (the “Put Stock”)
. Such written notice shall constitute an offer to sell the Put Stock to the
Company as provided therein. Such written notice shall be accompanied by the
stock certificates for the shares of Put Stock, together with stock transfer
instruments executed in blank sufficient to effect the transfer of all such Put
Stock, which shall be held by the Company in trust pending completion of such
transaction.

c)
Call Procedure. If the Company shall elect to purchase such Stock pursuant to
subsection (a)(vi) above, then the Company shall give written notice to the
Stockholder of such intent prior to the end of the thirty (30) day call period
specified in subsection (a)(vi) above. Such notice shall specify the number of
shares of Stock to be purchased (the “Call Stock”).

d)
Purchase Obligations. Upon delivery of the written notice by the Stockholder
pursuant to subsection (b) hereof or the Company pursuant to subsection (c)
hereof, the Company (or its designee) shall have the obligation to purchase the
Put Stock, and the Stockholder shall have the obligation to sell the Call Stock,
as the case may be, at a price equal to the Fair Market Value of such Stock (the
“Purchase Price”). Such Purchase Price shall be payable, upon receipt of
original stock certificates and duly executed stock powers evidencing the
conveyance of the Stock to Company (or its designee) in form reasonably
acceptable to the Company by wire transfer to an account designated by
Stockholder within thirty (30) days following receipt of such written notice.

e)
Determination of Fair Market Value; Definition of Window Period. As long as the
put and/or call options set forth in this Section 6 remains outstanding, the
Company shall, at its expense and on an annual basis, cause an Appraiser to
determine the Fair Market Value for purposes hereof as of May 31 in accordance
with Section 3(b)(iv) (the “Appraisal”). The “Window Period” shall be the sixty
(60) day period following the Company’s receipt of the annual Appraisal. The
Company shall provide notice to the Stockholders of the Window Period and a copy
of the Appraisal to the Stockholders promptly following the Company’s receipt
thereof.

7)
Financial Information and Reports.

a)
The Company will furnish the following information without charge to any
Stockholder:

i)
as soon as practicable, but in any event within thirty (30) days after the end
of each of the first three (3) quarters of each fiscal year of the Company,
unaudited statements of income and of cash flows for such fiscal quarter, and an
unaudited balance sheet as of the end of such fiscal quarter, with comparisons
to the Approved Budget, all prepared in accordance with generally accepted
accounting principles applied (“GAAP”) (except that such financial statements
may (A) be subject to normal year-end audit adjustments and (B) not contain all
notes thereto that may be required in accordance with GAAP); and

ii)
within sixty (60) days after the end of each fiscal year of the Company, the
Company’s unaudited financial statements (balance sheet, income statement and
statement of cash flow) as of the end of such fiscal year, prepared
substantially in accordance with GAAP on a consistent basis (except that such
financial statements may (A) be subject to normal year-end audit adjustments and
(B) not contain all notes thereto that may be required in accordance with GAAP).

b)
Inspection Rights.  The Company shall, upon reasonable notice and during normal
business hours, allow each Stockholder to (i) examine the books and records of
the Company, and (ii) request information at reasonable times and intervals
concerning the general status of the Company’s financial condition and
operations; provided, that the Company may, in its discretion, not disclose or
provide access to any Stockholder to highly confidential proprietary information
the disclosure of which would adversely affect the attorney-client privilege
between the Company and its counsel.

8)
Voting Agreement.

a)
Agreement to Vote Shares. Each Stockholder agrees to vote all of his, her or its
shares of voting securities in the Company, whether now owned or hereafter
acquired or which such Stockholder may be empowered to vote (together the
“Designated Shares”), from time to time and at all times, in whatever manner
shall be necessary to ensure that at each annual or special meeting of
stockholders at which an election of directors is held or pursuant to any
written consent of the stockholders (each such case is referred to herein as a
“Vote”), the following persons shall be elected to the Board at each election of
directors:  

i)
Three (3) individuals designated by Herman Miller, Inc. (whose initial designees
shall be Brian Walker, Ben Watson, and Timothy Lopez);

ii)
One (1) individual designated by Herman Miller, which individual shall be
independent and shall have retail/consumer business experience;

iii)
So long as John McPhee is employed by the Company, one (1) individual designated
by John McPhee (whose initial designee shall be John McPhee); and

iv)
So long as John Edelman is employed by the Company, one (1) individual
designated by John Edelman (whose initial designee shall be John Edelman).

b)
Size of the Board. Each Stockholder agrees to vote, or cause to be voted, all
Designated Shares from time to time and at all times, in whatever manner as
shall be necessary to ensure that the size of the Board shall be set and remain
at six (6) directors.

c)
No Voting Trusts. No Stockholder shall deposit, nor permit any entity under the
Stockholder’s control to deposit, any of his or her Designated Shares in a
voting trust or subject any of his or her Designated Shares to any agreement,
arrangement or understanding with respect to the voting of his or her Designated
Shares inconsistent with this Appendix.

d)
Stockholder’s Representations. Each Stockholder severally represents that: (i)
the Stockholder has the complete and unrestricted power and unqualified right
(subject to spousal consent, if applicable) to become bound by and perform the
terms of this Appendix; and (ii) this Appendix constitutes a valid and binding
agreement with respect to the Stockholder, enforceable against the Stockholder
in accordance with its terms.

9)
Specific Performance and Remedies. The Company and each Stockholder (each a
“party”) hereto acknowledge that it will be impossible to measure in money the
damage to the other party(ies) if a party hereto fails to comply with the
obligations imposed by this Appendix and that, in the event of such failure, the
other party(ies) will not have an adequate remedy at law or in damages.
Accordingly, injunctive relief or other equitable remedy, in addition to
remedies at law or in damages, is the appropriate remedy for any such failure.
No party will oppose the granting of such relief on the basis that the other
party(ies) have an adequate remedy at law. Each party shall seek, and each party
hereby waives any requirement for, the securing or posting of a bond in
connection with any other party’s seeking or obtaining such equitable relief. In
addition to all other rights or remedies which any party hereto may have against
any other party hereto who defaults in the performance of such party’s
obligations under this Appendix, such defaulting party shall be liable to the
non-defaulting party for all litigation costs and attorneys’ fees incurred by
the non-defaulting party(ies) in connection with the enforcement of any of the
non-defaulting party’s rights or remedies against the defaulting party.

10)
Legend.

Each certificate representing shares of Capital Stock held by the Stockholders
or issued to any permitted transferee in connection with a transfer permitted by
this Appendix shall be endorsed with the following legend:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT
TO THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAW, AND SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE REGISTRATION REQUIREMENT OF SUCH
ACT OR SUCH LAWS IS NOT REQUIRED AND AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY IS FURNISHED TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH
ACT OR SUCH LAWS IS NOT REQUIRED.
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF THE HM SPRINGBOARD, INC. STOCK OPTION PLAN. COPIES OF SUCH
PLAN MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION.
Each Stockholder agrees that the Company may instruct its transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legend referred to in this Section to enforce the provisions of this
Appendix, and the Company agrees to promptly do so. The legend shall be removed
upon termination of this Appendix at the request of the holder.
11)
Miscellaneous.

a)
Term. This Appendix shall cease to apply, with respect to any Stockholder, when
such individual ceases to be a Stockholder of the Company. Notwithstanding the
foregoing, Section 12(m) shall survive the termination of this Appendix.

b)
Stock Split. All references to numbers of shares in this Appendix shall be
appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization affecting the Capital Stock occurring after the date of
this Plan.

c)
Notices. All notices and other communications given or made pursuant to this
Appendix shall be in writing and shall be deemed effectively given (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (iii) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to:

if the Company:
HM Springboard, Inc.    
c/o Herman Miller, Inc.
855 East Main Street
Zealand, MI 45464
Attention: H. Timothy Lopez
Facsimile: (616) 654-5234


if the Stockholder, at his or her address most recently on file with the
Company.
or to such e-mail address, facsimile number, or address as subsequently modified
by written notice given in accordance with this subsection (c). If notice is
given to the Company, a copy shall also be sent to Foley & Lardner LLP, 777 E.
Wisconsin Avenue, Milwaukee, Wisconsin 53202; facsimile number: (414) 297-4900;
attention Kevin D. Makowski. Each Stockholder acknowledges and agrees to receive
any communications given or made by the Company in accordance with applicable
law or this Appendix by electronic mail or other electronic transmission in
accordance with the email address or facsimile numbers provided by the Company.
In the event that a Stockholder changes his, her or its email address or
facsimile number, such Stockholder agrees, upon request from the Company, to
supply an alternative email address, if one is available.
d)
Entire Agreement. This Appendix constitutes the full and entire understanding
and agreement between the parties with respect to the subject matter hereof, and
any other written or oral agreement relating to the subject matter hereof
existing between the parties are expressly canceled.

e)
Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any party under this Appendix, upon any breach or default of any
other party under this Appendix, shall impair any such right, power or remedy of
such non-breaching or non-defaulting party nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Appendix, or any waiver on the part of any party of any provisions or
conditions of this Appendix, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Appendix or by law or otherwise afforded to any party, shall be cumulative
and not alternative.

f)
Waivers. No waivers of or exceptions to any term, condition or provision of this
Appendix, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such term, condition or provision. Any
amendment, termination or waiver affected in accordance with this subsection
shall be binding on all parties hereto, even if they do not execute such
consent.

g)
Transfers, Successors and Assigns.

i)
The terms and conditions of this Appendix shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. Nothing in
this Appendix, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Appendix,
except as expressly provided in this Appendix.

ii)
The rights of the Stockholders hereunder are not assignable without the
Company’s written consent, except by each Stockholder to any constituent,
partner, member or stockholder of such Stockholder or to an entity or entities
controlled by, or under common control with, such Stockholder. Except as
expressly set forth herein or in connection with an assignment by the Company by
operation of law to the acquirer of the Company, the rights and obligations of
the Company hereunder may not be assigned under any circumstances.

h)
Consent of Spouse. If any Stockholder is married on the date this Appendix
becomes applicable to such Stockholder, such Stockholder’s spouse shall execute
and deliver to the Company a consent of spouse in the form prescribed by the
Company (“Consent of Spouse”), effective on the date thereof. Notwithstanding
the execution and delivery thereof, such consent shall not be deemed to confer
or convey to the spouse any rights in such Stockholder’s shares of Capital Stock
that do not otherwise exist by operation of law or the agreement of the parties.
If any Stockholder should marry or remarry subsequent to the date this Appendix
becomes applicable to such Stockholder, such Stockholder shall within thirty
(30) days thereafter obtain his/her new spouse’s acknowledgement of and consent
to the existence and binding effect of all restrictions contained in this
Appendix by causing such spouse to execute and deliver a Consent of Spouse
acknowledging the restrictions and obligations contained in this Appendix and
agreeing and consenting to the same.

i)
Confidentiality. Each Stockholder agrees that such Stockholder will keep
confidential and will not disclose, divulge or use for any purpose, other than
to monitor its investment in the Company, any confidential information obtained
from the Company pursuant to the terms of this Appendix, unless such
confidential information (i) is known or becomes known to the public in general
(other than as a result of a breach of this subsection by such Stockholder),
(ii) is or has been independently developed or conceived by the Stockholder
without use of the Company’s confidential information or (iii) is or has been
made known or disclosed to the Stockholder by a third party without a breach of
any obligation of confidentiality such third party may have to the Company;
provided, however, that a Stockholder may disclose confidential information
(A) to its attorneys, accountants, consultants, and other professionals to the
extent necessary to obtain their services in connection with monitoring its
investment in the Company, (B) to any prospective investor of any Capital Stock
from such Stockholder as long as such prospective investor agrees to be bound by
the provisions of this subsection, or (C) as may otherwise be required by law,
provided that the Stockholder takes reasonable steps to minimize the extent of
any such required disclosure.



